Exhibit 99.3 Lincoln Financial Group March 31, 2008 General Account Supplement This document is dated April 29, 2008.The data contained in this document may not be accurate after such date and LNC does not undertake to update or keep it accurate after such date. Lincoln Financial Group Available For Sale (AFS) by Industry Classifications Amounts in Millions As of 3/31/2008 As of 12/31/2007 Amortized Unrealized Unrealized Fair % Fair Amortized Unrealized Unrealized Fair % Fair AFS - Fixed Maturities Cost Gains (Losses) Value Value Cost Gains (Losses) Value Value Corporate Financial Services 11,094 194 (573 ) 10,715 19.4 % 11,234 187 (300 ) 11,121 19.8 % Basic Industry 2,148 58 (67 ) 2,139 3.8 % 2,148 52 (35 ) 2,165 3.8 % Capital Goods 2,685 80 (40 ) 2,725 4.9 % 2,665 66 (16 ) 2,715 4.8 % Communications 2,865 85 (100 ) 2,850 5.1 % 2,903 123 (46 ) 2,980 5.3 % Consumer Cyclical 3,048 59 (130 ) 2,977 5.4 % 3,038 56 (94 ) 3,000 5.3 % Consumer Non-Cyclical 4,010 122 (44 ) 4,088 7.3 % 3,898 101 (25 ) 3,974 7.1 % Energy 2,679 143 (25 ) 2,797 5.0 % 2,688 121 (14 ) 2,795 5.0 % Technology 656 18 (6 ) 668 1.1 % 660 15 (5 ) 670 1.2 % Transportation 1,351 49 (44 ) 1,356 2.4 % 1,409 39 (19 ) 1,429 2.5 % Industrial Other 712 24 (8 ) 728 1.3 % 710 22 (6 ) 726 1.3 % Utilities 8,262 254 (114 ) 8,402 15.2 % 8,051 195 (77 ) 8,169 14.5 % ABS CDO / CLN [1] 1,050 10 (441 ) 619 1.1 % 996 8 (205 ) 799 1.4 % CRE CDO 62 - (9 ) 53 0.1 % 42 - (4 ) 38 0.1 % MBS CDO - 0.0 % 1 - - 1 0.0 % Credit Card 160 - (14 ) 146 0.3 % 160 1 (2 ) 159 0.3 % Home Equity 1,195 5 (177 ) 1,023 1.8 % 1,209 4 (76 ) 1,137 2.0 % Manufactured Housing 158 7 (5 ) 160 0.3 % 161 7 (5 ) 163 0.3 % Auto Loan 3 - - 3 0.0 % 4 - - 4 0.0 % Other 228 8 (7 ) 229 0.4 % 235 4 (1 ) 238 0.4 % CMBS Non-Agency Backed 2,637 30 (181 ) 2,486 4.5 % 2,711 48 (70 ) 2,689 4.8 % CMOs Agency Backed 4,686 126 (28 ) 4,784 8.6 % 4,547 74 (19 ) 4,602 8.2 % Non-Agency Backed 2,328 4 (301 ) 2,031 3.7 % 2,347 10 (110 ) 2,247 4.0 % Pass Thrus Agency Backed 1,120 28 (2 ) 1,146 2.1 % 933 18 (2 ) 949 1.7 % Non-Agency Backed 151 - (19 ) 132 0.2 % 153 1 (4 ) 150 0.3 % Municipals Taxable 131 6 - 137 0.2 % 133 5 - 138 0.2 % Tax-Exempt 6 - - 6 0.0 % 6 - - 6 0.0 % Government/Gov Agencies United States 1,255 137 (2 ) 1,390 2.5 % 1,261 108 (4 ) 1,365 2.4 % Foreign 1,667 101 (31 ) 1,737 3.1 % 1,663 92 (19 ) 1,736 3.1 % Redeemable Preferred Stock 102 2 (7 ) 97 0.2 % 103 9 (1 ) 111 0.2 % AFS - Fixed Maturities 56,449 1,550 (2,375 ) 55,624 100.0 % 56,069 1,366 (1,159 ) 56,276 100.0 % AFS - Equities 556 7 (89 ) 474 548 13 (43 ) 518 Total AFS Securities 57,005 1,557 (2,464 ) 56,098 56,617 1,379 (1,202 ) 56,794 Trading Securities [2] 2,506 288 (80 ) 2,714 2,512 265 (47 ) 2,730 Total AFS & Trading Securities 59,511 1,845 (2,544 ) 58,812 59,129 1,644 (1,249 ) 59,524 [1] Includes amortized cost of $850 million as of 3/31/08 and 12/31/2007, related to Credit-Linked Notes. For additional information, see "Credit-Linked Notes (CLN)" disclosure starting on page 156 of the 2007 10K. [2]The trading securities support our Modco reinsurance agreements and the investment results are passed directly to the reinsurers. Note: The change in gross unrealized losses from 12/31/2007 to 3/31/2008, was $1.2 billion. This increase was distributed among the following rating categories: AAA19%; AA29%; A22%; BBB20%; BB&Below10%. Lincoln Financial Group AFS - Exposure to Residential MBS and Related Collateral As of 3/31/2008 Amounts in Millions Total Prime/Agency Prime/Non-Agency Alt-A Subprime Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost Value Cost RMBS 8,093 8,285 5,849 5,714 1,389 1,576 855 995 - - ABS 1,023 1,195 - 372 416 651 779 Total 9,116 9,480 5,849 5,714 1,389 1,576 1,227 1,411 651 779 Rating AAA 8,417 8,546 5,808 5,674 1,104 1,200 1,000 1,094 505 578 AA 478 629 20 20 248 326 168 228 42 55 A 155 210 21 20 16 22 40 61 78 107 BBB 35 53 - - 7 14 4 5 24 34 BB and below 31 42 - - 14 14 15 23 2 5 Total 9,116 9,480 5,849 5,714 1,389 1,576 1,227 1,411 651 779 Origination Year 2004 and prior 4,385 4,405 3,248 3,168 415 448 392 419 330 370 2005 1,582 1,686 808 806 257 286 295 337 222 257 2006 1,093 1,264 309 304 245 298 440 510 99 152 2007 and forward 2,056 2,125 1,484 1,436 472 544 100 145 - - Total 9,116 9,480 5,849 5,714 1,389 1,576 1,227 1,411 651 779 Note:This table does not include the fair value of trading securities totaling $217 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $217 million in trading securities consisted of $161 million prime, $38 million alt-a, and $18 million subprime. Lincoln Financial Group AFS - Asset Backed Securities - Consumer Loan As of 3/31/2008 Amounts in Millions Total Credit Card [1] Auto Loans Fair Amortized Fair Amortized Fair Amortized Value Cost Value Cost Value Cost Total 149 163 146 160 3 3 Rating AAA 118 130 115 127 3 3 BBB 31 33 31 33 Total 149 163 146 160 3 3 [1] - Additional indirect credit card exposure through structured securities is excluded from this table. See "Credit-Linked Notes (CLN)" disclosure starting on page 156 of the 2007 10K. Note:This table does not include the fair value of trading securities totaling $5 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $5 million in trading securities consisted of credit card securities. Lincoln Financial Group AFS - Commercial Mortgage Backed Securities As of 3/31/2008 Amounts in Millions Total Multiple Property Single Property CRE CDOs Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost CMBS 2,486 2,637 2,348 2,469 138 168 - - CRE CDOs 53 62 - 53 62 Total 2,539 2,699 2,348 2,469 138 168 53 62 Rating AAA 1,806 1,847 1,699 1,730 76 78 31 39 AA 406 452 392 432 11 17 3 3 A 221 275 153 188 49 67 19 20 BBB 84 104 82 98 2 6 - - BB and below 22 21 22 21 - Total 2,539 2,699 2,348 2,469 138 168 53 62 Origination Year 2004 and prior 1,822 1,856 1,718 1,750 81 82 23 24 2005 389 446 337 370 42 61 10 15 2006 217 267 182 219 15 25 20 23 2007 111 130 111 130 - Total 2,539 2,699 2,348 2,469 138 168 53 62 Note:This table does not include the fair value of trading securities totaling $104 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $104 million in trading securities consisted of $101 million CMBS and $3 million CRE CDOs. Lincoln Financial Group Commercial Mortgage Loan Portfolio Net of Reserves As of 3/31/2008 Amounts in Millions LNC MORTGAGE LOAN DISTRIBUTION Property Type Amt $ % State Amt $ % Apartment 751 10 % CA 1,539 20 % Retail 1,825 24 % TX 615 8 % Office Building 2,543 34 % MD 429 6 % Industrial 1,928 26 % VA 345 5 % Hotel/Motel 332 4 % FL 330 4 % Mixed Use 43 1 % AZ 325 4 % Other Commercial 110 1 % WA 301 4 % Total 7,532 100 % IL 294 4 % NC 288 4 % TN 281 4 % Geographic Region Amt $ % PA 272 4 % New England 187 2 % GA 247 3 % Middle Atlantic 522 7 % OH 225 3 % East North Central 838 11 % NV 212 3 % West North Central 437 6 % IN 192 3 % South Atlantic 1,756 24 % NJ 149 2 % East South Central 400 5 % MN 140 2 % West South Central 666 9 % MA 127 2 % Mountain 744 10 % MO 111 1 % Pacific 1,982 26 % 1% and under 1,110 14 % Total 7,532 100 % Total 7,532 100 % Lincoln Financial Group Additional Disclosure of Insured Bonds and Direct Exposure As of 3/31/2008 Amounts in Millions Monoline Name Direct Exposure InsuredBonds [1] TotalAmortized Cost TotalUnrealized Gain TotalUnrealized (Loss) TotalMarket Value AMBAC - 110 110 3 (4) 109 CAPMAC - 4 4 - - 4 FGIC 6 55 61 1 (5) 57 FSA - 41 41 2 - 43 MBIA 12 77 89 4 (4) 89 MGIC 11 8 19 - (2) 17 PMI GROUP INC 27 - 27 - (6) 21 RADIAN GROUP INC 19 - 19 - (7) 12 SECURITY CAPITAL ASSURANCE LTD 2 - 2 - - 2 XL CAPITAL LTD 72 65 137 2 (11) 128 Total 149 360 509 12 (39) 482 [1] - Additional indirect insured exposure through structured securities is excluded from this table.See "Credit-Linked Notes (CLN)" disclosure starting on page 156 of the 2007 10K. Note:This table does not include the fair value of trading securities totaling $33 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $33 million in trading securities consisted of $11 million of Direct Exposure and $22 million of Insured Exposure. This table also excludes insured exposure totaling $15 million for a guaranteed investment tax credit partnership.
